State of Texas for the
                                                                     Protection of Lorena /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2014

                                     No. 04-13-00642-CV

                                     Rey ROJAS-SILVA,
                                          Appellant

                                               v.

          STATE OF TEXAS FOR THE PROTECTION OF LORENA ROJAS,
                                Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-06892
                          Honorable Jason Pulliam, Judge Presiding


                                        ORDER
        Appellant filed a third motion to extend time to file appellant’s brief, asking for an
additional twenty days to file the brief. We GRANT the motion and ORDER appellant to file
appellant’s brief on or before February 17, 2014. We note that appellant did not include a
certificate of conference with his motion as required by the Texas Rules of Appellate Procedure.
Tex. R. App. P. 10.1(a)(5). We advise appellant that he must comply with Rule 10.1(a)(5) with
regard to all future filings.


                                                    ___________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court